DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities: 
Line 3 contains a typographical/grammatical error reciting “wherein the plurality of spring valve are installed” which should be amended to instead recite “wherein the plurality of spring valves are installed”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7, 14, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4,
Line 6 recites the limitation "the cartridge".  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 14,
Line 2 recites the limitation "the spring valve".  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 19,
Line 4 recites the limitation "the cartridge".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. 8,555,679 to Schulze (hereafter “Schulze”).
Regarding claim 1,
	Schulze discloses a washing machine comprising: 
a tub (1) configured to receive water; 
a drum (2) rotatably disposed inside the tub and configured to accommodate laundry therein [Fig. 5; col. 3, line 66 – col. 4, line 3]; and 
a detergent supply device configured to supply detergent to the tub, 
wherein the detergent supply device comprises: 
a plurality of cartridges (4-7) that are configured to contain detergent, 

a passage switching valve (16) configured to selectively provide fluid communication between the pump and one of the plurality of cartridges [see Fig. 5-6; col. 5, line 51 – col. 6, line 51 – col. 7, line 7].  
Regarding claim 16,
	Schulze discloses a washing machine comprising: 
a tub (1) configured to receive water; 
a drum (2) rotatably disposed inside the tub and configured to accommodate laundry therein [Fig. 5; col. 3, line 66 – col. 4, line 3]; and 
a detergent supply device configured to supply liquid additive to the tub, 
wherein the detergent supply device comprises: 
a plurality of cartridges (4-7) that are configured to contain the liquid additive, 
a pump (18) configured to extract the liquid additive contained in two or more cartridges of the plurality of cartridges [Fig. 5; col. 4, lines 4-18], and 
a passage switching valve (16) configured to selectively provide fluid communication between the pump and one of the two or more cartridges [see Fig. 5-6; col. 5, line 51 – col. 6, line 51 – col. 7, line 7].  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2-3 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. 8,555,679 to Schulze (hereafter “Schulze”) as applied to claims 1 and 16 above, and further in view of US 2017/0191206 to Jung et al. (hereafter “Jung”).
Regarding claim 2,
Schulze discloses the washing machine of claim 1, but does not expressly disclose that the suction pump (18) comprises a piston configured to reciprocate within a cylinder.  However it is old and well known in the art to utilize such a piston-type pump for dispensing detergent; for example, Jung similarly discloses a detergent supply device of a washing machine comprising a pump (280) configured to extract detergent, wherein the pump comprises a cylinder (310) and a piston (320) configured to reciprocate within the cylinder [see Fig. 6; ¶0054].  Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to substitute the pump of Schulze with a pump comprising a piston configured to reciprocate within a cylinder, as taught by Jung, in order to predictably provide suction for extracting detergent from the plurality of cartridges [Jung: Fig. 6; ¶0054].
Regarding claim 3,
Schulze in view of Jung discloses the washing machine of claim 2, wherein Schulze teaches that the passage switching valve (16) comprises an upper housing that is connected to the pump (18) and that is configured to receive a fluid pressure from the pump (via 17) [see Fig. 5; col. 4, lines 13-18].  Therefore, in said modified device of 
Regarding claim 17,
Schulze discloses the washing machine of claim 16, but does not expressly disclose that the suction pump (18) comprises a piston configured to reciprocate within a cylinder.  However it is old and well known in the art to utilize such a piston-type pump for dispensing detergent; for example, Jung similarly discloses a detergent supply device of a washing machine comprising a pump (280) configured to extract detergent, wherein the pump comprises a cylinder (310) and a piston (320) configured to reciprocate within the cylinder [see Fig. 6; ¶0054].  Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to substitute the pump of Schulze with a pump comprising a piston configured to reciprocate within a cylinder, as taught by Jung, in order to predictably provide suction for extracting detergent from the plurality of cartridges [Jung: Fig. 6; ¶0054].
Regarding claim 18,
Schulze in view of Jung discloses the washing machine of claim 17, wherein Schulze teaches that the passage switching valve (16) comprises an upper housing that is connected to the pump (18) and that is configured to receive a fluid pressure from the pump (via 17) [see Fig. 5; col. 4, lines 13-18].  Therefore, in said modified device of Schulze in view of Jung, the upper housing is connected to the cylinder (Jung: 310) of the pump (Jung: 280) [Jung: Fig. 6; ¶0054]

Claims 4-7 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. 8,555,679 to Schulze (hereafter “Schulze”) as applied to claims 1 and 16 above, and further in view of WO 2014/180021 to Wang et al. (hereafter “Wang” – Machine Translation provided for citation).
Regarding claim 4,
Schulze discloses the washing machine of claim 1, wherein Schulze teaches that the detergent supply device further comprises: 
a water supply passage (62) configured to receive water from an external water source (i.e. “fresh water supply”) [Fig. 5; col. 5, lines 43-50]; and 
an outlet passage (at 17) that is configured to pass therethrough detergent contained in the cartridge [Fig. 5; col. 4, lines 13-18].
	Schulze teaches that the water supply line (62) is configured to receive water from an external water source (i.e. “fresh water supply”), but does not expressly disclose a water supply valve as claimed.  However it is old and well known in the art to utilize such a water supply valve configured to receive water from an external water source; for example, Wang similarly discloses a detergent supply device of a washing machine comprising: a pump (30) configured to extract detergent from a plurality of cartridges (11-13); a passage switching valve (20) configured to selectively provide fluid communication between the pump and one of the plurality of cartridges; a water supply valve (40) configured to receive water from an external water source; and an outlet passage (at 21) that is configured to pass therethrough detergent contained in the cartridge [see Fig. 1; page 6].  Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to modify the device of Schulze to further 
Regarding claim 5,
Schulze in view of Wang discloses the washing machine of claim 4, wherein the passage switching valve (Schulze: 16) is connected to the water supply valve (40 of Wang located at 62 of Schulze) and configured to guide water supplied from the water supply valve to the outlet passage (Schulze: at 17) [Schulze: see Fig. 5; col. 4, lines 13-18; col. 5, lines 43-50].  
Regarding claim 6,
Schulze in view of Wang discloses the washing machine of claim 5, wherein the passage switching valve (16) comprises an upper housing that is configured to receive the water (via 61) supplied from the water supply valve [Schulze: Fig. 5-6; col. 5, lines 43-65].  
Regarding claim 7,
Schulze in view of Wang discloses the washing machine of claim 6, wherein a water supply passage (62) is located between the upper housing of the passage switching valve and the water supply valve [see Fig. 5; col. 5, lines 43-65].  
Regarding claim 19,
Schulze discloses the washing machine of claim 16, wherein Schulze teaches that the detergent supply device further comprises: 
a water supply passage (62) configured to receive water from an external water source (i.e. “fresh water supply”) [Fig. 5; col. 5, lines 43-50]; and 

	Schulze teaches that the water supply line (62) is configured to receive water from an external water source (i.e. “fresh water supply”), but does not expressly disclose a water supply valve as claimed.  However it is old and well known in the art to utilize such a water supply valve configured to receive water from an external water source; for example, Wang similarly discloses a detergent supply device of a washing machine comprising: a pump (30) configured to extract detergent from a plurality of cartridges (11-13); a passage switching valve (20) configured to selectively provide fluid communication between the pump and one of the plurality of cartridges; a water supply valve (40) configured to receive water from an external water source; and an outlet passage (at 21) that is configured to pass therethrough detergent contained in the cartridge [see Fig. 1; page 6].  Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to modify the device of Schulze to further include a water supply valve at the water supply passage, as taught by Wang and as commonly known, in order to predictably receive and selectively supply water from an external water source [Wang: see Fig. 1; page 6].
Regarding claim 20,
Schulze in view of Wang discloses the washing machine of claim 19, wherein the passage switching valve (Schulze: 16) is connected to the water supply valve (40 of Wang located at 62 of Schulze) and configured to guide water supplied from the water supply valve to the outlet passage (Schulze: at 17) [Schulze: see Fig. 5; col. 4, lines 13-18; col. 5, lines 43-50].

Claims 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. 8,555,679 to Schulze (hereafter “Schulze”) as applied to claim 1 above, and further in view of US Pat. 6,367,504 to Knapp (hereafter “Knapp”).
Regarding claim 8,
Schulze discloses the washing machine of claim 1, wherein Schulze teaches that the passage switching valve (16) comprises: 
an upper housing located at an upper side of the passage switching valve, 
a lower housing coupled to a lower side of the upper housing, the lower housing defining a plurality of passage holes (at 27, 29-34) that are configured to pass therethrough fluid discharged or suctioned by the pump [see Fig. 6-8; col. 4, line 57 – col. 5, line 24].
Schulze does not expressly disclose a plurality of spring valves configured to open or close at least one of the plurality of passage holes as claimed.  However it is old and well known in the art for such a passage switching valve to comprise a plurality of spring valves configured to open or close at least one of a plurality of passage holes; for example, Knapp similarly discloses a passage switching device comprising: an upper housing (at 30) located at an upper side of the passage switching valve, a lower housing (11) coupled to a lower side of the upper housing, the lower housing defining a plurality of passage holes (at 12, 17) that are configured to pass fluid therethrough [see Fig. 1; col. 2, line 66 – col. 3, line 7], and a plurality of spring valves (at 15, 29) configured to open or close at least one of the plurality of passage holes [see Fig. 1-2; col. 3, lines 25-44].  Therefore it would have been obvious to one having ordinary skill in 
Regarding claim 9,
Schulze in view of Knapp discloses the washing machine of claim 8, wherein Knapp teaches that each of the plurality of spring valves comprises: a cover unit (14, 28) configured to open or close at least one of the plurality of passage holes, and a spring (15, 29) configured to provide an elastic force to the cover unit [see Fig. 1; col. 3, line 39 – col. 4, line 8].  Knapp does not explicitly teach a spring shaft that supports the spring, however such a feature is commonly known to those skilled in the art at the time of filing.  Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to further include a spring shaft that supports each spring since the examiner takes Official Notice of spring shafts for their use in the art and the selection of such to support the spring(s) would be within the level of ordinary skill in the art.  Such a spring shaft as recited in the instant claim was commonly known to those skilled in the art at the time of filing.  The difference between Knapp and the instant claim constitutes an obvious choice in design, and is therefore rendered prima facie obvious.  Concrete Unlimited Inc. v. Cementcraft Inc.  227 USPQ 784 (Fed. Cir. 1985); In re Kuhle 188 USPQ 7 (CCPA 1975).  
Regarding claim 10,
Schulze in view of Knapp discloses the washing machine of claim 8, wherein the passage switching valve further comprises a disc (Schulze: 22, Knapp: 23) rotatably s (Knapp: at 15, 29) are installed to the disc, and wherein the plurality of spring valves are configured, based on a rotation of the disc, to open or close the passage holes [Knapp: see Fig. 1; col. 3, line 39 – col. 4, line 8].
Regarding claim 11,
Schulze in view of Knapp discloses the washing machine of claim 10, wherein Schulze teaches that the passage switching valve further comprises: 
a passage switching motor (20) configured to rotate the disc (22), and 
a shaft (23) configured to transfer a rotary power generated by the passage switching motor to the disc [see Fig. 5-6; col. 4, lines 50-56].  
Regarding claim 12,
Schulze in view of Knapp discloses the washing machine of claim 11, wherein Schulze further teaches a controller (i.e. “control device”) that is configured to control the passage switching motor (20) [col. 4, lines 25-31].  
Regarding claim 13,
Schulze in view of Knapp discloses the washing machine of claim 12, wherein Schulze further teaches that the passage switching valve further comprises a micro switch that is configured to detect a rotary position of the disc, and wherein the controller (i.e. “control device”) is configured, according to the detected rotary position of the disc, to control the rotation of the passage switching motor [col. 4, lines 22-31].  
Regarding claim 14,

Regarding claim 15,
Schulze in view of Knapp discloses the washing machine of claim 8, wherein Schulze teaches that the lower housing further comprises a plurality of passage outlet openings (35-40) respectively connected to each of the plurality of cartridges, and wherein the plurality of passage outlet openings are fluidly connected to the plurality of passage holes (29-34), respectively [see Fig. 6, 8; col. 4, lines 57 – col. 5, line 24].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711